In an action for a divorce and ancillary relief, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Ain, J.), entered June 11, 1987, as (1) granted, without a hearing, the plaintiff’s motion for temporary custody of the infant issue of the marriage, and (2) granted the plaintiff an interim counsel fee in the sum of $6,000.
*557Ordered that the order is affirmed insofar as appealed from, with costs.
Upon the instant record, the Supreme Court properly exercised its discretion in awarding temporary custody of the infant children of the parties to the plaintiff and in awarding the plaintiff interim counsel fees in the sum of $6,000 (Meltzer v Meltzer, 38 AD2d 522; cf., Biagi v Biagi, 124 AD2d 770, 771; Domestic Relations Law § 237; 22 NYCRR 202.16 [g]; Pacheco v Pacheco, 107 AD2d 741; Flach v Flach, 114 AD2d 929). Mollen, P. J., Mangano, Brown and Sullivan, JJ., concur.